Campbell, C. J.
The controversy in this case arose concerning the validity against creditors of a sale of certain horses and teams by an uncle to his nephews. They lived together on the same' premises, and the change of possession which is necessary under the statute to avoid á disputable presumption of fraud would be shown *82by different evidence than under other' circumstances. The testimony was very positive in favor of such a change, but there were suspicious facts bearing on it. From the condensed form in which it is very properly set forth in the bill of exceptions, it is not clear there was not further testimony, while on the other hand there were several circumstances which might possibly be urged to the jury as bearing on the general probability of the story of the witnesses. Under these circumstances we think the court had no right to take the question from “ the jury. The case is within Molitor v. Robinson, 40 Mich., 200.
The judgment must be reversed with costs and a new trial granted.
The other Justices concurred.